TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                     NO. 03-11-00387-CR


                                 Keith Lamar Warren, Appellant

                                               v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court on May 12, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgment of conviction. Therefore, the Court affirms the trial

court’s judgment of conviction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.